Lusk v. State                                                       















IN THE
TENTH COURT OF APPEALS
 

No. 10-97-059-CR
No. 10-97-060-CR

     ALAFIRE ASHLEY LUSK,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the 203rd District Court
Dallas County, Texas
Trial Court # F96-03307-VP & F96-02784-TP
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      Alafire Ashley Lusk was indicted on November 1, 1996 on two counts of vehicular
manslaughter for the deaths of Sarah Davis-Jackson and James Davis.  See Tex. Penal Code
Ann. § 49.08 (Vernon 1994).  Lusk entered a guilty plea to the offenses.  A jury assessed
punishment at seven years' incarceration in the Institutional Division of the Texas Department of
Criminal Justice and a $10,000 fine.  See id. § 12.33 (Vernon 1994).  Lusk's appointed attorney
filed an Anders brief and a motion to withdraw on April 21, 1997.  Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).  On April 30, we granted the attorney's motion to
withdraw in a per curiam order, finding that the appeal was without merit.  Johnson v. State, 885
S.W.2d 641 (Tex. App.—Waco 1994, interlocutory order).  Lusk has not filed a pro-se brief or
a request for an extension of time to file her brief.  Id. at 647 & n.3.  Thus, because we have no
viable points of error to consider, the judgment is affirmed.  Tex. R. App. P. 81(b)(2), 90(a).
                                                                                  PER CURIAM


Before Chief Justice Davis,
          Justice Cummings, and
          Justice Vance
Affirmed
Opinion issued and filed June 18, 1997
Do not publish